Julia M. Barker was charged with having committed the crime of murder by shooting Mrs. Edith Mae Cummings on the 15th day of January, 1938. On trial by jury in the circuit court of Wayne county she was convicted of manslaughter. Defendant contends that if she shot Mrs. Cummings it was incident to a personal encounter and done in self-defense. On her appeal to this court she charges that numerous errors were committed on the trial of the case and that in consequence thereof she is entitled to have her conviction set aside, and that she be discharged from custody or in the alternative be granted a new trial.
In view of our decision herein it is unnecessary to advert to very many details which the record discloses led up to the commission of the alleged offense. For a number of years the defendant and Mrs. Cummings had been associated in business transactions; and they had become badly involved financially. As a result of some of their dealings with parties residing in Kentucky, both defendant and Mrs. Cummings were being pressed and threatened with legal proceedings in the Kentucky courts. Just prior to Mrs, Cummings' death these two made a trip to Kalamazoo, where they separated. Mrs. Cummings went to Chicago and Mrs. Barker went to Lawton, Michigan. They met again at Kalamazoo on the 14th of January, and apparently on a *Page 119 
return trip to Detroit proceeded by automobile to Ypsilanti where they remained all night. On the morning of January 15th they left Ypsilanti together, Mrs. Cummings driving the automobile. They proceeded in a southeasterly direction to a point on the Chase road in the westerly part of Wayne county and not a great distance north of Belleville. In taking this course the parties were endeavoring to contact a man whom they thought might cash a mortgage held by defendant. Conditions for travel were bad on the Chase road and ultimately Mrs. Cummings stopped the automobile at the side of the road. From there they proceeded in a southerly and easterly direction across a field covered with three or four inches of snow and then up to the top of a hill. From this point they went 400 feet in an easterly direction. They then retraced their steps for these 400 feet and went a little distance down the hill to the point where the shooting occurred. It was at this point that the defendant claims that she was assaulted by Mrs. Cummings, that a physical encounter occurred in which each of the parties strove to get possession of the gun with which the shooting was done. Defendant claims that the weapon in the first instance was in the possession of Mrs. Cummings, and in the course of the struggle the shot was fired which resulted in Mrs. Cummings' death. The wound was in the thigh of the left leg of deceased. It is a controverted issue whether the bullet passed from the front to the rear or from the rear to the front. In its course it severed the femoral vein, and death followed from shock and loss of blood.
One of the errors urgently insisted upon by defendant is that the cross-examination of James F. Payne, an expert witness for the prosecution, was *Page 120 
improperly restricted. The seriously important part of the testimony of this witness was its bearing upon whether the bullet passed from the front to the rear or from the rear to the front of the limb of deceased. This had an important bearing upon defendant's theory of self-defense. This witness on direct examination testified that in his opinion the bullet passed from the rear to the front. On his cross-examination defendant's counsel sought to develop the facts and the reason upon which the conclusion of the witness was based. In response to questions by defendant's counsel the witness testified "that there was less blood at the point of entrance than at the point of exit." Upon being further cross-examined he testified as follows:
"Q. Does that garment show more blood around your designated point of entrance than it does around your designated point of exit?
"A. I can't answer that for the good reason that I did not test it for blood and without testing it and running a precipitant test on it at the time it was done, I would not expect that it was even blood on there, and no one directly can say it.
"Q. When you saw the dress there was less blood at the point of entrance than at the exit?
"A. That is correct."
Notwithstanding the garment was in evidence, the trial court refused defendant's counsel permission to have the witness point out to the jury by using the garment whether there was more blood or stain on the front of the garment than on the rear. And notwithstanding the witness' testimony that he did not know whether the stains on the garment were blood stains, defendant's counsel was not permitted to cross-examine him as to contradictory evidence given by the witness on examination before the magistrate. *Page 121 
This was squarely brought before the court by the following question to which the prosecuting attorney's objection was sustained:
"Q. You don't believe you did. Was this question asked you at the examination: 'Q. Now, will you tell the court in your own way why you are able to testify that this bullet entered in the left rear of that coat and dress?' And did you make this answer: 'A. From the speed of this bullet as it leaves the muzzle of the gun, which is an average of 1,040 feet a second, as that bullet hits into the coat it cut straight through the coat, also cut the lining out, so that the bullet will fit in there where it went in the coat where it burned through, as it came through, that left a clean entrance and where it entered the dress it was cut in a similar manner, and where it came out it was large, showing the exit and showing blood on the exit of the bullet. Because a bullet travelling at the speed it was travelling and hitting at close range is travelling through so fast that there was no blood on the entrance of the bullet. It went through the clothing so quick that when it comes out it tore through and brought blood out with it.' Do you remember making that answer?"
As noted above, the circuit judge sustained the prosecutor's objection to this cross-examination; and in the jury's presence he stated that the witness' previous testimony was not impeaching. However, it is plain to be seen that on his examination before the magistrate and also in his earlier testimony on this trial the witness denominated the stains as bloodstains. But later on in the trial of the case he took the position he did not know whether the stains were bloodstains; and seemingly for that reason the trial judge refused defendant's counsel the right to have the witness point out to the jury whether or not the condition of the garment justified or tended *Page 122 
to sustain his expert opinion that the bullet passed from the rear to the front. This, we think, was a prejudicial restriction of defendant's right to cross-examine and constitutes reversible error. As bearing upon the importance of this phase of the record, it should be noted the prosecuting attorney repeatedly stressed before the jury his claim that Mrs. Cummings was shot from the rear; and in taking this position the prosecution was refuting defendant's theory of self-defense.
Appellant also asserts that reversible error resulted from the prosecuting attorney's misuse of photographic exhibits of the spot where the body lay after the shooting when the prosecutor was making his closing argument to the jury.
Mrs. Evelyn Fosha who lived in the immediate vicinity was the only eyewitness. She testified that upon hearing five shots and someone scream she ran in the direction from which the sounds came and stopped at a point several hundred feet from where the shooting occurred. Her testimony in part reads:
"I saw what appeared to be one person lying on the ground and I yelled 'Get up or I will shoot' and the figure on top raised up so that I could clearly tell it was a woman. She got just part way up and glanced toward me but was looking more at the woman on the ground and at that time she gave her a couple of slaps or hits and she seemed to be striking the head and shoulders with a side like motion. I yelled for her to stop but she did not. I can't tell how many times she struck her. I yelled 'for God's sake stop' and she got up and walked around the body of the woman lying on the ground and she kicked the body once, the right leg raised up off the ground, then she kicked it a second time, * * * She then kicked the body down the hill and I saw it roll for a distance of 6 to 10 feet. * * * She then followed the body down the hill and proceeded to *Page 123 
beat the body again. * * * There was some object in her hand when she beat but I could not determine what it was. I then ran back * * * I went over to Mrs. Richard's home. When I came back where I had been standing, there was one woman still lying in the same position as I had left her, and the other had left."
This witness further testified that about 50 minutes later she went with Dr. Robb to the body and at that time the body was in the same place as where she left it after first observing defendant and Mrs. Cummings.
Mr. Harry Agge, chief of police of Belleville, another witness for the prosecution, was notified of the shooting. He went immediately to the scene and was the first person there. He testified:
"There was a spot as if a struggle had taken place. In this area the snow was packed down and you could only see foot prints 'now and then.' This would be about 8 feet wide and 15 feet long. The body was 11 or 12 feet from this 8 by 15 struggling area in a northwesterly direction towards the bottom of the hill. * * * The path that led up the side of this hill towards this 8 by 15 area was not very wide and the 10 feet of this path between the body and the start of the struggling area you could not distinguish that they had been walking Indian file as you could in other parts of the path before that point.The path in this 10 foot would be about 18 inches. * * * The only marks with the exception of blood spots, between the body and the bottom part of the struggling area were these in the 10-foot path. * * *
"Q. Did you see a mark near the body that appeared as though the body had hit the snow and rolled over?
"A. Yes, sir. * * * Well, it looked as though something, the body had fallen and rolled may be a quarter turn." *Page 124 
It is apparent from the above-quoted record that there was some conflict between the testimony of Mrs. Fosha as to the body being kicked by defendant and that it rolled to the spot where it was found and the assault there renewed, and the testimony given by Mr. Agge that between the struggle area and the place where the body was found there was only a narrow path through the snow and no evidence about the body of the renewed assault. This discrepancy was strenuously urged by defendant's counsel as bearing upon the dependability of the testimony of Mrs. Fosha. When the prosecuting attorney in his final argument sought to meet this contention of defendant's counsel he referred specifically to photographic exhibits 41 and 47, particularly challenging the attention of the jury to these photographs. Each of these photographs is of the area immediately surrounding the point where the body lay and each of them conspicuously discloses that the snow in that area was trampled down very decidedly; but the undisputed fact is that these photographs were taken the day following the shooting and in the interim large numbers of people had visited the spot. In his effort to avoid the jury's being misled by such use of these photographs taken after the condition was admittedly materially changed, defendant's counsel sought repeatedly to interpose an objection and get the above-noted facts before the jury. In his effort to do this, defendant's counsel was wholly prevented by counter objections and colloquy upon the part of the prosecuting attorney and finally by the ruling of the trial court which amounted to no more than saying that the exhibits were already in evidence and the jury were advised when and by whom the photographs were taken and they would be considered. In his *Page 125 
charge to the jury the trial court did not in any way clear this phase of the record. In the particular above noted we think the prosecuting attorney was decidedly unfair and that his conduct together with the indefinite ruling of the trial court resulted in a prejudicial presentation of the case to the jury; and this as to a very material point because it had a decided bearing upon the degree of dependability the jury would be justified in placing upon the testimony of the only eyewitness, Mrs. Fosha. The prosecuting attorney's misuse of these two exhibits tended strongly to corroborate Mrs. Fosha's testimony, whereas the record discloses that corresponding photographs portraying the true condition following the shooting would have conflicted to some degree with the testimony of this witness. If the prosecuting attorney had been disposed to be fair, as was his duty to be, he should not have only been willing but anxious that the jury should understand that the condition surrounding the point where the body lay as disclosed by exhibits 41 and 47 was not a portrayal of the condition immediately following the shooting. We think such a course of conduct cannot be tolerated and is not consistent with the right of a fair trial to which every accused person is entitled.
Appellant complains that the prosecuting attorney, on cross-examination of defendant, displayed before the jury a gun which was in no way connected with the crime charged and cross-examined defendant with reference to this weapon. Later, at the request of the prosecuting attorney, this was all stricken from the record. Doubtless the incident would not recur on retrial, and in any event in the absence of a showing of bad faith it would hardly be held to constitute reversible error. *Page 126 
Numerous other assignments of error are urged in appellant's brief; but our review of the record brings the conclusion that these claimed errors are either such that there would be little probability of their reoccurrence on retrial or they are not prejudicial to the extent of justifying reversal.
In asserting that on this record appellant should be discharged from custody, her counsel state their position as follows: "Every fact and circumstance presented one question for the jury to decide, i. e., Was the defendant guilty of first degree murder, or was she not guilty?" Our review of this record discloses there is ample testimony to sustain a verdict of manslaughter and for this reason we are not in accord with appellant's contention just above noted.
For the reasons hereinbefore indicated the judgment entered in the circuit court should be set aside and a new trial ordered.
SHARPE, and WIEST, JJ., concurred with NORTH, J.